        Case 5:17-cv-07305-EJD Document 160 Filed 10/28/19 Page 1 of 3


Karen E. Ford Esq.
SW Ocean Ave & Mission, Suite 208
P.O. Box 287
Carmel-by-the-Sea, California 93921-0287
831-250-6433
Fax 831-250-6844
karen@fordslaw.com
SBN 88358
Attorney for Plaintiff RAJA KANNAN



                              United States District Court
                             Northern District of California

                                                )      Case No: 17-CV-07305-EJD (VKD)
RAJA KANNAN,                                    )
                                                )      DECLARATION OF KANNAN RE
               Plaintiff,                       )      DISCOVERY DISPUTE
                                                )
       vs.                                      )
                                                )
APPLE, INC.,                                    )
                                                )
                Defendants                      )
                                                )
                                                )
                                                )




      The undersigned Plaintiff Raja Kannan, hereby declares and states:

      1.     I am the Plaintiff the above-referenced matter. I submit this declaration pursuant to

     the Order of this Court entered October 22, 2019. The matters set forth herein are known to

     me of my own personal knowledge except as to those matters stated on information and

     belief and as to those matters I believe them to be true.


      2.     The only apps I developed during the time I have worked for Apple have been for

     Apple itself. My manager at Apple was well aware of this work and it was part of my job.

     My app was adopted and used within Apple. This included SafeSHELL, SafeSQL & CR

     Logging Tool. I produced documents I my possession concerning this app on September 9,


                                   Decl. of Kannan re Discovery

                                                 -!1
   Case 5:17-cv-07305-EJD Document 160 Filed 10/28/19 Page 2 of 3



2019. These are all the documents I have concerning my development of any app while

employed at Apple.


 3.    My wife has developed apps while I was working for Apple. She did not use my

laptop issued by Apple to develop any app. However, she did use my laptop to save app

development files and data as a backup. She did not otherwise use the laptop in developing

any app. The tool to develop the apps functioned in the Microsoft Windows operating

system only and not in the Apple Mac operating systems.


 4.    On Friday, October 25 we provided Apple with a list of files on my laptop which

relate to my wife’s app development. These were based on the list produced by Apple and

attached to the July 8 letter from Mr. Boyer. On October 25 we also uploaded all the files

on the list to a Dropbox folder and gave a link to that folder to the attorneys for Apple so

they could access. However, Apple already had copies of the files for many months from

the backups of my laptop.


 5.      I have read the forgoing declaration consisting of this and one other page and I

hereby declare under penalty of perjury that it is true and correct to the best of my

knowledge.




                                        Dated this 28th day of October, 2019


                                                        ___________________
                                                        Raja Kannan




                              Decl. of Kannan re Discovery

                                            -!2
         Case 5:17-cv-07305-EJD Document 160 Filed 10/28/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I am over the age of 18 and am not a party to the above-captioned matter.

        On October 28, 2019 I served the documents listed below on the Defendant by automatic
electronic transmission via the Court's Case Management and Electronic Case Filing practice as
follows:

       TODD K. BOYER, Bar No. 203132
       todd.boyer@bakermckenzie.com


       CAROLINE A. PHAM, Bar No. 305080
       caroline.pham@bakermckenzie.com

       Baker McKenzie LLP
       660 Hansen Way
       Palo Alto, CA 94304


       The documents served on October 28, 2019 are:


       DECLARATION OF KANNAN RE DISCOVERY DISPUTE




Dated this 28th day of October 2019.




                                                     __!                           _________
                                                     Karen E. Ford Esq
                                                     Attorney for Plaintiff




                                  Decl. of Kannan re Discovery

                                               -!3
